DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US 2019/0252622, “Kim”).
Regarding claim 1, Kim teaches a compound reading on the claimed Formula I (see Formula I, below [0042] – [0046], [0022] – [0026]). Kim teaches a compound with an oxygen corresponding to the claimed X atom ([0042]), wherein CY12 and CY13 may be aryl groups ([0043], [0022] – [0025]), wherein CY14 may contain multiple “first rings” and “second rings” condensed with each other and wherein the first ring may be, for example, a Nitrogen containing heterocyclic group and the second ring may be a benzene ([0042], [0043], [0022] - [0025]). Kim additionally teaches that the group R11, corresponding to the claimed R1 group, may be a phenyl group ([0042], [0044], [0045], e.g., heteroaryl group, see also [0025]). Further, the Examiner notes that the selection of individual constituent components would have been obvious to the ordinarily skilled artisan at the time of filing as the simple substitution of known elements for one another that would provide predictable results (in this case, for example, a functioning electron-transport material) would have been obvious to the ordinarily skilled artisan (please see MPEP 2143). 
    PNG
    media_image1.png
    149
    271
    media_image1.png
    Greyscale

Regarding claim 2, Kim additionally teaches that the groups CY12 and CY13 may be benzyl groups, corresponding to the claimed phenyl groups ([0023] - [0025], [0043]).
Regarding claim 3, Kim additionally teaches that the group R11, corresponding to the claimed R1 group, may be a phenyl group ([0042], [0044], [0045], e.g., heteroaryl group, see also [0025]). The Examiner notes that there are various ways in which the teachings of Kim could read on the claimed R1 group and that selecting one would have been obvious to the ordinarily skilled artisan at the time of filing. 
Regarding claim 4, Kim additionally teaches that the rings having atoms corresponding to X1 to X8 may include Nitrogen atoms (wherein the CY14 may include two tetrazole groups separated by a benzene group, [0024], [0025], [0043]).
Regarding claims 5 and 6, Kim additionally teaches compositions in which, for example, X1 and X8 may be Nitrogen components (see, e.g., [0042] – [0044] and [0023] – [0025], wherein the first rings of CY14 may be pyridine rings separated by a benzene ring; see also  
Regarding claim 7, Kim additionally teaches that each of the components may have substituents reading on those claimed (see [0045] and generally see [0042] – [0046] and [0023] – [0026]). However, the Examiner additionally notes that the claimed groups are not required to be substituted in Claim 1. 
Regarding claim 8, Kim additionally teaches that the compound may read on the claimed Formula I-1. For example, the structure of Formula I of Kim ([0042] - [0046]) may include an R11 group that reads on the claimed R1 benzene group ([0042] – [0046]; [0025], [0043]; and generally see [0042] – [0046] and [0023] – [0026]). Kim additionally teaches that the rings having atoms corresponding to X1 to X8 may include Nitrogen atoms (wherein the CY14 may include two tetrazole groups separated by a benzene group, [0024], [0025], [0043]).
Regarding claim 9, Kim additionally teaches that the compound may read on the claimed Formula I-2. For example, the structure of Formula I of Kim ([0042] - [0046]) may include an R11 group that reads on the claimed R1 benzene group ([0042] – [0046]) and the CY12 group may be, for example, a pyrrole group ([0025], [0043]; and generally see [0042] – [0046] and [0023] – [0026]). Kim additionally teaches that the rings having atoms corresponding to X1 to X8 may include Nitrogen atoms (wherein the CY14 may include two tetrazole groups separated by a benzene group, [0024], [0025], [0043]).
Regarding claims 10-12, Kim additionally teaches that the compound may read on the claimed Formula I-3. For example, the structure of Formula I of Kim ([0042] - [0046]) may include an R11 group that reads on the claimed R1 benzene group ([0042] – [0046]) and the CY12 and CY13 groups may be, for example, a pyrrole group ([0025], [0043]; and generally see [0042] – [0046] and [0023] – [0026]). 
Regarding claims 13 and 14, Kim additionally teaches compounds that may read on claimed Formulas I-4 and I-5. For example, groups CY13 and CY14 of Kim may each be a single “second ring” or “a condensed ring with at two or more second rings condensed with each other” wherein each of the second rings may be a benzene ([0042], [0043], [0025]). Kim additionally teaches that the R11 group, corresponding to the claimed R1 group, may be a phenyl group ([0042], [0044], [0045], e.g., heteroaryl group, see also [0025]). Kim additionally teaches that CY14 may be two or more condensed rings and may be various Nitrogen containing cyclic rings separated by, for example, a benzene, see [0043] and [0024], [0025]).
Regarding claims 15 and 16, Kim additionally teaches compounds that read on, for example, claimed structure ET001 (see, e.g., [0042] – [0046], [0023], [0024], [0025] wherein the R11 may be a multicyclic aromatic compound, CY14 may be two or more condensed rings and may be various Nitrogen containing cyclic rings separated by, for example, a benzene, and wherein CY12 and CY13 may be benzene rings, see [0043] and [0024], [0025]).
Regarding claims 17-19, Kim additionally teaches that the display device may be an electroluminescent display device ([0004]) having first and second electrodes ([0004]) and an organic functional layer between the electrodes and which may contain an electron transport layer ([0004], [0020], [0021], [0042]). Kim additionally teaches that the display device may include an electron blocking layer in the electron transport region ([00183] – [0185]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782